Order entered July 19, 2019




                                                    In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-18-00954-CV

            IN THE MATTER OF THE MARRIAGE OF LORIE RUTH BAKER
                       AND GREGORY JOSEPH FINSTER

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-17-13669

                                               ORDER
        By order dated July 2, 2019, the Court ordered appellant to file a single paper copy of his

brief due to his inability to comply with technical requirements. Appellant complied. Despite

our July 2nd order, this Court sent appellant a postcard notice requesting that he file a corrected

brief that complies with the technical requirements. Appellant shall disregard this notice and his

brief is duly filed as of the date of this order.

        Before the Court is appellee’s July 15, 2019 motion for an extension of time to file her

brief on the merits. We GRANT the motion and extend the time to August 19, 2019.

                                                             /s/   ERIN A. NOWELL
                                                                   JUSTICE